Case 2:20-cv-00647-TC-JCB Document 29 Filed 05/18/21 PageID.290 Page 1 of 1




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



 RUSSELL G. GREER,


                       Plaintiff,                                    ORDER


 vs.

                                                          Case No. 2:20-cv-647-TC-JCB
 JOSHUA MOON, an individual, and KIWI
 FARMS, a website,

                       Defendants.



       Plaintiff Russell Greer has requested oral argument on the motions currently pending

before the court. The court has determined that a hearing will not materially aid the decision-

making process. Accordingly, Mr. Greer’s motion (ECF No. 27) is denied.

       DATED this 18th day of May, 2021.

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Court Judge




                                                1
